Citation Nr: 0806077	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06 00-298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Evaluation of plantar fasciitis and metarsalgia, bilateral, 
with degenerative joint disease, right great toe, currently 
rated at 30 percent disabling.  


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to May 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision rendered by the 
Seattle, Washington Regional Office (RO) of the Department of 
Veteran Affairs (VA), which confirmed and continued service 
connection for plantar fasciitis and metarsalgia, bilateral, 
with degenerative joint disease, right great toe, at a rating 
of 30 percent disabling.  

FINDING OF FACT

Plantar fasciitis and metarsalgia, bilateral, with 
degenerative joint disease, right great toe is manifested by 
pain with range of motion.


CONCLUSION OF LAW

Plantar fasciitis and metarsalgia, bilateral, with 
degenerative joint disease, right great toe is no more than 
30 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.71a, Diagnostic Code 
5276 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

        Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in October 2004.  While the letter provided adequate 
notice with respect to the evidence necessary to establish an 
increased disability rating, it did not provide notice of the 
type of evidence necessary to establish an effective date for 
the disability on appeal.  See Dingess, supra.  However, the 
veteran was subsequently provided notice pertaining to this 
element by letter dated in March 2006, prior to the issuance 
of a Supplemental Statement of the Case (SSOC).  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Based on the 
foregoing, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  

The Board also notes that the veteran has been given 
sufficient notice in compliance with the recent case Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008), which held that a notice letter must inform the 
veteran that,  to substantiate a claim, he or she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  The 
Court further found that the notice must provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

Here, the October 2004 correspondence did not provide the 
veteran with the type of notification now required by 
Vazquez-Flores.  However, the veteran was provided with 
notification regarding the rating criteria in a Statement of 
the Case (SOC) prior to the readjudication of the case.  
Also, the veteran was issued a letter in March 2006 which 
informed him that the nature and symptoms of the condition, 
severity and duration of the symptoms, and impact of the 
condition and symptoms on employment are considered in 
determining disability ratings.  The letter also provided 
examples of the type of evidence that may be submitted.  
Although complete VCAA notice was provided after the initial 
adjudication of the claim, this timing deficiency was 
remedied by the issuance of a Supplemental Statement of the 
Case (SSOC).  Mayfield v. Nicholson, 444 F.  3d 1328 (Fed. 
Cir. 2006).  Thus, VA's duty to notify in this case has been 
satisfied.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, the veteran has been 
afforded appropriate VA examinations and available service 
records have been obtained.  The veteran has not identified 
any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  

        Factual Background

In August 2004, the veteran filed a claim for an increased 
rating for his service connected bilateral plantar fasciitis 
and metatarsalgia condition.  

The veteran was afforded a compensation and pension 
examination for the feet in November 2004.  The veteran 
reported increased pain in his feet and a burning, tearing 
sensation in the bottom of his foot when he stood for greater 
than 20 to 30 minutes.  He also reported fatigue, shortness 
of breath, flare ups, and pain only when standing or walking.  

Examination results showed no swelling, deformity, or 
discoloration in either foot.  The metatarsal heads were 
mildly tender and the sole of the foot was exquisitely tender 
all the way to the calcaneal tubercle.  The veteran walked 
with normal gait and could raise up his toes.  The right and 
left foot were equal for alignment.  There was no tenderness 
to palpation of the Achilles tendon, the ankle, or the dorsum 
of the foot.  The veteran had active and passive range of 
motion equal for 20 degrees of dorsiflexion on the right foot 
and left foot, and 40 degrees of plantar flexion actively and 
passively.  It was noted that the veteran had pain in the 
dorsiflexion from 10 degrees to the terminal 20 degrees of 
dorsiflexion bilaterally.  Other than a corn on the right 
foot, the veteran did not have any other malalignments of the 
toes on the right or left, and no hallux valgus was seen, 
high arches, or claw toe deformities on either foot.  There 
was no pain with inversion and eversion, and no pain on 
manipulation of the foot in the Achilles region.  The 
Achilles in weight bearing and non-weight bearing was normal 
and did not change its alignment.  There was no edema.  It 
was noted that the veteran had no correctable deformities.  

The examiner found that the veteran had an increase in 
symptoms with repetitive movement, standing, or walking.  It 
was noted that the veteran had a disabling triple bypass 
surgery in 1998 which left him with shortness of breath and 
fatigue.  The examiner noted that although the veteran could 
only stand for 20-30 minutes, his home life was not affected.  
The veteran was able to eat, bathe, groom, toilet, dress and 
perform household functions including light repairs and mild 
repetitive lifting and carrying.  The examiner also found 
that the veteran has lost between 30 and 40 percent of his 
range of motion, strength, coordination, and fatigability 
associated with repetitive movement and flares.  It was noted 
that the veteran has pain with range of motion and 
dorisflexion.  

In a November 2004 outpatient examination, it was noted that 
there was minimal hallux valgus bilaterally, mild on the 
right and trace on the left.  No significant change was 
noted.  

In an April 2005 outpatient examination, the veteran 
complained of pain on both arch areas on weight bearing.  
Collapsing of the midarch region on weight bearing, tibia 
varum on both legs, dorsalis pedis pulses of 2/4 bilaterally 
and posterior tibial pulses 3/4 bilaterally were noted at 
that time.  The veteran's ankle joint dorsiflexion was within 
normal limits with the knee in the extended position.  An 
assessment of pes planus with plantar fasciitis was given.  

In a January 2006 outpatient examination, it was noted that 
the veteran cut off his calluses and wore orthotics.  There 
were findings of mild bilateral hallux valgus deformity, 
right greater than left.  Also, there were findings of no 
acute factures, dislocations, or bony lesions.  

In a February 2006 outpatient examination, the veteran 
complained of calf pain.  It was noted that there was some 
decreased ankle joint dorsiflexion with discomfort with the 
knees extended and the calves.  There was also some 
discomfort with first metacarpophalangeal joint range of 
motion more so on the right than left.  An assessment of pain 
in the feet and calves, possibly vascular in origin, was 
given.  

The veteran was afforded another compensation and pension 
examination of the feet in May 2006.  The veteran reported 
painful motion with all motion of the feet when he stood on 
them for longer than two to three minutes.  He also reported 
that he did not use assistive devices or orthotics.  
Examination revealed that there was no swelling, deformity or 
discoloration on the right or left side.  There was no 
mechanical locking, clicking or popping in the feet.  The 
veteran had no gross swelling about his feet and had normal 
alignment when he stood, sat and squat.  He had 15 degrees of 
dorsiflexion on the right and left foot, and 45 degrees of 
plantar flexion actively and passively equal and pain with 
the arch of both feet.  The veteran had a slight bunion 
formation on the right great toe.  No gross hallux valgus was 
seen.  There was also no tenderness to the Achilles tendon to 
palpation bilaterally with no malalignment.  Strength was 5/5 
in all planes for inversion and eversion, plantar flexion and 
dorsiflexion, with no instabilities at the ankle.  No claw 
toes or high arches were seen.  The veteran was also 
exquisitely tender over the calcaneal tubercle at the 
insertion site of the plantar fascia and the entire plantar 
fascial surface on the arch of the foot bilateraly.  

The veteran was diagnosed with plantar fasciitis, pes planus, 
metatarsalgia bilaterally with degenerative joint disease, 
right great toe, and corn between the fourth and fifth digits 
on the right.  It was noted that it was reasonable to believe 
that the veteran would lose between 35 and 40 degrees of his 
range of motion, strength, coordination and fatigability, as 
he has pain with all motion and pain to palpation about the 
entire toes.  It was further noted that the corn was 
sympotomatically painful, but does not limit his range of 
motion, strength, coordination or fatigability.  However, it 
was noted that this affects the veteran's working 
opportunities given that he is unable to stand, lift or 
carry.  

In a May 2006 outpatient examination, it was noted that the 
veteran had hammertoes of the 4th and 5th digits bilaterally.  

        Legal Criteria 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Fenderson v. West, 
12 Vet. App. 119, 126 (2001), see also Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  A disability may 
require re-evaluation in accordance with changes in a 
veteran's condition.  It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2006).  After careful review of the evidentiary 
record, the Board concludes that the veteran's bilateral foot 
condition has not significantly changed and a uniform 
evaluation is warranted.  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.

The rating criteria for evaluating pes planus (acquired 
flatfoot) are contained in 38 C.F.R. § 4.71a, Diagnostic Code 
5276, which provides for the assignment of a noncompensable 
evaluation for bilateral pes planus which is manifested by 
mild symptoms relieved by a built-up shoe or arch supports.  
Assignment of a 10 percent rating is warranted when pes 
planus is moderate, with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo Achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  For severe pes planus manifested by objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities, assignment 
of a 20 percent rating is warranted if the severe pes planus 
is unilateral; 30 percent if severe pes planus is bilateral.  
For pronounced pes planus manifested by marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
assignment of a 30 percent rating is warranted if the 
pronounced pes planus is unilateral; 50 percent if pronounced 
pes planus is bilateral.  

					Analysis

The veteran asserts that his service connected bilateral 
plantar fasciitis and metarsalgia, with degenerative joint 
disease, right great toe, is more severe than presently 
evaluated.  As will be explained below, the preponderance of 
the evidence is against the claim.  

To warrant a higher evaluation for bilateral plantar 
fasciitis and metarsalgia the veteran must show pronounced 
bilateral flatfoot manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
The November 2004 VA compensation and pension examination 
showed that the veteran walked with normal gait and could 
raise up his toes.  There was no tenderness to palpation of 
the Achilles tendon, the ankle, or the dorsum of the foot.  
The veteran had active and passive range of motion equal for 
20 degrees of dorsiflexion on the right foot and left foot, 
and 40 degrees of plantar flexion actively and passively.  
There was no pain with inversion and eversion, and no pain on 
manipulation of the foot in the Achilles region.  The 
Achilles in weight bearing and non-weight bearing was normal 
and did not change its alignment.  It was noted that the 
veteran had no correctable deformities.  The examiner also 
noted that the veteran walked without any walking aid.

The May 2006 VA compensation and pension examination showed 
that the veteran had no gross swelling about his feet and had 
normal alignment when he stood, sat and squat.  He had 15 
degrees of dorsiflexion on the right and left foot, and 45 
degrees of plantar flexion actively and passively equal and 
pain with the arch of both feet.  No tenderness to the 
Achilles tendon was found and strength was 5/5 in all planes 
for inversion and eversion, plantar flexion and dorsiflexion, 
with no instabilities at the ankle.  

In light of the November 2004 and May 2006 examinations, the 
Board finds that the veteran's bilateral plantar fasciitis is 
not pronounced.  The Board acknowledges that the veteran 
reports pain when walking long distance and sometimes when 
sitting.  He also reports swelling and cutting off his 
calluses.  However, the 30 percent rating currently assigned 
already contemplates pain on manipulation, swelling on use 
and characteristic callosities.  See Diagnostic Code 5276.  

The Board has also considered whether a higher rating is 
warranted under any other potentially applicable diagnostic 
code but has determined that the most appropriate diagnostic 
code for rating the disability is the diagnostic code for 
flat feet.  The only other diagnostic codes for foot injuries 
that would permit a rating higher than 30 percent disabling 
would be Diagnostic Codes 5278 and 5282.  The other 
diagnostic codes either do not assign ratings in excess of 30 
percent or are not applicable.  

Diagnostic Code 5278, acquired bilateral claw foot, provides 
for a maximum 50 percent rating when there is bilateral 
marked contraction of plantar fascia with dropped forefoot, 
all toes hammer toes, very painful callosities and a marked 
varus deformity.  The compensation and pension examinations 
showed no claw toe deformities on either foot.  Although it 
was noted in a May 2006 outpatient examination that the 
veteran had hammertoes of the 4th and 5th digits bilaterally, 
there is no showing of all toes hammer toes, plantar fascia 
with dropped forefoot, very painful callosities and a marked 
varus deformity.  In light of the above, the veteran is not 
entitled to a higher rating under this code.

A higher evaluation under Diagnostic Code 5283, tarsal, or 
metatarsal bones, malunion of, or nonunion of, is also not 
warranted.  Under Diagnostic Code 5283, a maximum rating of 
40 percent disabling is warranted if there is actual loss of 
use of the foot.  Because the facts of this case do not show 
such, the veteran is not entitled to a higher rating under 
this code.  

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(1) (2007).  However, the Board notes that 
the record reflects that the veteran has not required 
frequent periods of hospitalization for this disability and 
that the manifestations of the disability are contemplated by 
the schedular criteria.  Therefore, there is no reason to 
believe that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
schedular criteria.  Therefore, referral of the case for 
extra-schedular consideration is not in order.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath, 1 Vet. App. 589.  In this case, the 
Board finds no other provision upon which to assign a higher 
rating.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.





ORDER

A rating higher than 30 percent disabling for plantar 
fasciitis and metarsalgia, bilateral, with degenerative joint 
disease, right great toe is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


